A] In this most recent filing (IFW 2/28/22) amendments by applicant recite limitations from all of claims 18-20 into claim 1.

B] The 2/26/22 email (see attached OA.Appendix) “option 2” amendments by applicant similarly recite limitations from all of claims 18-20 into claim 1.

C] The 2/26/22 email (see attached OA.Appendix) “option 3” amendments by applicant recite limitations from all of claims 18-20 and claim 12 into claim 1.

D] As noted previously, on the record, Internet Communications was authorized by applicant (see IFW ECOMM.AUTH 12/26/18).

1] applicant argues: (BD.A 2/28/22, page 1 summary)
…
The use of the word "could" wasn't even brought up by the board decision for Claim 18-20. Initially I wanted to stick to exactly what was stated in the board decision to be within the scope of the board decision, so I didn't want to touch the use of the word "could". Now I am playing a guessing game with the examiner on what exactly is the reason for not entering my 2/9/22 submission or what might be the reason for not entering the 2/26/22 submission or this one. The examiner could also state that removing the word "could" is outside the scope of the board decision, but the examiner did attempt to do that through attempting to wrongfully add new matter into the invention, so I'm assuming removing "could" can't be used against me to state that it is outside the scope of the board decision.
…

The examiner respectfully disagrees.
Specifically, with respect to applicant articulating above that “The use of the word "could" wasn't even brought up by the board decision for Claim 18-20” (emphasis added by examiner) – on this, the examiner agrees with applicant.
Furthermore, the examiner does not see by what evidence in the Board decision the applicant filed the 2/9/22 or 2/28/22 amendments.
In contrast, the examiner presents below the exemplary evidence in the Board decision by which the examiner proposed amendments to claims 1, 12, 18-19 as exemplary to applicant (see OA.Appendix 1/27/22).

Specifically, the examiner agrees with applicant that in the Board decision, claims 18-20 are only directly addressed by the Board in the 12/30/21 Board decision in footnote(s) on pg 38-39 (footnotes pg 38-39 given below)(emphasis added)

Although not specifically discussed in the final office action, we note that claims 18-20, which depend from method claim 1, also reference capabilities of "a system." See, e.g., Claim 18 ("wherein the system could alternatively ... ") (emphasis added).
Further, as drafted, claims 18-20 recite that steps are performed that are alternatives to the steps set forth in claim 1. As such, claim 1 may fail to further narrow the claim with respect to claim 1, as required by 35 U.S.C. § 112( d). In the event of further prosecution, we encourage Appellant and the Examiner to discuss potential amendments to these claims to ensure compliance with all provisions of§ 112.

	Furthermore, the Board affirmed the examiner on 112(b) rejection of indefiniteness for Mixed-Type claiming (pg 37-38, pg 41 table) (summary pg 37-38 given below)(emphasis added)

Fourth Issue-Indefiniteness for Mixed-Type Claiming
The Examiner also rejects the claims as indefinite because they recite a "method for a social based online matchmaking system matching users with a user having an online social networking account, the system comprising: ... " and it is unclear whether applicant intends to claim a method or system and/or both and, therefore, the metes and bounds of the claims are indefinite." Final Act. 10. The Examiner notes that "[f]or purposes of examination, claims 1, 9-10, 12, and 14-20 are examined as method claims and rejected accordingly." Id.

The MPEP provides that "[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph." MPEP § 2173.05(p) (citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011)). The Federal Circuit has explained that such claims are indefinite because they do not make clear whether infringement occurs by performing the claimed method steps, or by making the claimed system.

Appellant does not address this rejection in the briefs. It appears to us that the recitation of "the system comprising" in claim 1 is a typographical error on the part of Appellant, and Appellant intended for the preamble to conclude with the phrase "the method comprising." Moreover, we understand that the claim term "system" sometimes is used to refer to a method instead of a device. For example, a claim might recite "a system of banking" or "an accounting system."

Nevertheless, we must consider the claim as written, and as written here, the claim is indefinite because the recitation of "the system comprising" makes it confusing as to why the claim first recites the term "method" and subsequently recites "system." For example, it is not reasonably clear if "system" is intended to be synonymous with "method" or somehow further narrow the preamble to some specific type of system. We note this indefiniteness issue present in claim 1 is overcome by correcting the typographical error by changing "the system comprising" to "the method comprising," to make clear that claim 1 is directed to a method. 3

Furthermore, the Board affirmed the examiner on 112(b) rejection of indefiniteness for phrase “Wherein the user is operable to” (pg 26, pg 40 table) (pg 26 given below)(emphasis added)

"WHEREIN THE USER IS OPERABLE TO"
The Examiner rejects the claims as indefinite based on the phrase "wherein the user is operable to" in the limitation "wherein the user is operable to freely message the first degree connection on the social based online matchmaking system, and reply to any active messages provided in
the user' message box." Final Act. 7. Appellant argues "[t]his part clearly conveys to just let users to freely message the first degree connections. So this is a definite statement." Appeal Br. 37. We disagree.

Although it appears that Appellant intended this phrase to mean "wherein the user is able to," or perhaps "wherein the online matchmaking system is operable to," we nevertheless must consider the claim as written. Here, the claim recites "wherein the user is operable to." The term operable means "able to be used." Thus, the phrase "wherein the user is operable to freely message" is properly understood to mean "wherein the used is able to be used to freely message." However, it is not clear what it would mean for a user to be able to be used to do something in the context of claim 1. As such, Appellant does not persuade us that the Examiner has erred in this instance.

Furthermore, the Board affirmed the examiner on 112(b) rejection of indefiniteness for phrase “could either be” (pg 29-30, pg 41 table) (pg 29-30 given below)(emphasis added)

"COULD EITHER BE"
The concluding "wherein" clause of claim 1 recites:
wherein the user could either be a first degree connection, a shortlisted first degree connection, a second degree connection, a third degree connection or a beyond connection to another on the social based online matchmaking system, wherein the beyond
connection is greater than and beyond the third degree connection.
Appeal Br. 43 (Claims Appendix).
The Examiner determines that the phrase "could either be" is indefinite because it makes the various degrees of connection optional, and as a result "it is not clear what is/are the metes and bounds of the claimed subject matter and phrases." Final Act. 7-8.
Appellant argues that the phrasing "could either be" is permissible because it merely "is the same as 'or', so it clearly conveys the kinds of connections a user could [have] to another on the system." Appeal Br. 37.
Appellant does not persuade us that the Examiner has erred. The MPEP provides that the use of alternative expressions such as "or" are acceptable. MPEP § 2 l 73.05(h)(II). The MPEP further states that additional analysis is required when the term "optionally" is used to express alternative language. MPEP § 2173 .05(h)(III) ("In the instance where the list of potential 
The limitation at issue recites that the user could be any one of several types of connections to another user on the matchmaking system. However, the limitation does not require that the user must be, or "is," one of those several types of connections. This is, the limitation recites that "the user could either be a first degree connection, a shortlisted first degree
connection, a second degree connection, a third degree connection or a beyond connection to another on the social based online matchmaking system," which indicates the possibility that the user does not necessarily have to be any of these types of recited connections.
Appellant argues that the "could either be" limitation is merely an alternative expression. Appeal Br. 37. But, as currently written, it is not clear whether having a degree of connection with another is required, or if such a connection is merely optional. As such, a person of ordinary skill in the art would not be apprised of whether the claim covers a situation in which the user does not have any degree of connection with another user in the system. Because of this ambiguity, we agree with the Examiner that the phrase "could either be," as recited in claim 1, is indefinite under 35 U.S.C.§ 112(b).

Given the above exemplary explicit evidence citing pages and lines of the Board discussion and recommendations of Mixed-Type claiming, “wherein the user is operable to,” “Could be either” and the footnote of the Board discussion and recommendation, the examiner proposed amendments to (1) amend “system” with “method” and (2) to address 112(d) that claims 18-20 are further limiting and (3) to revise “operable” to “able” commensurate with the Board decision.
However these exemplary examiner proposed amendments to claims 1, 12 and 18-20 were rejected by applicant (examiner proposed amendments of claims 1, 12 and 18-20 as exemplary are given below):

Claim 1 (currently amended): A computer-implemented method for social based online matchmaking system matching users with a user having an online social networking account. the method comprising:
enabling the user to register for a user account;
linking the user account with the online social networking account;
enabling the user an ability to input additional profile data into the social based online matchmaking system;
enabling the user an ability to invite additional users to join the social based online matchmaking system, wherein the online social networking account includes a plurality of first degree connections such that if an additional user of the additional users is a first degree connection from the plurality of first degree connections or the additional user has already joined the social based online matchmaking system. the first degree connection will become a first degree connection on the social based online matchmaking system;

wherein the user is able to freely message the first degree connection on the social based online matchmaking system. and reply to any active messages provided in the user's message box;
receiving the user's preference criteria for a match;
receiving the user's click of interested for a match and a match's click of interested for the user, wherein the social based online matchmaking system is configured to determine a mutual interest between the user and the match, wherein the click of interested is an act of selecting an interested option on an electronic interface;
receiving the user's mini-profile and matching-profile. wherein the mini-profile just includes a profile picture. a name. and a message button. and the matching-profile includes all profile data inputted into the social based online matchmaking system by the user; and
wherein the user is a first degree connection, a shortlisted first degree connection, a second degree connection, a third degree connection or a beyond connection to another on the social based online matchmaking system, wherein the beyond connection is greater than and beyond the third degree connection.

Claim 12 (currently amended): The method of claim 1, wherein the user is able to initiate a message with the match on the user's second degree connection, the third degree connection, or the beyond connection only if there was a mutual interest, wherein the user and the match sent the click of interested for each other's matching-profiles and the user has full access to the system through an initial free trial, an incentivized membership, a promotional membership, or a paid membership.

Claim 18 (currently amended): The method of claim 1, wherein the method further includes let the user be operable to initiate a message with the match on the user's second degree connection, the third degree connection, or the beyond connection only if there was a mutual interest, wherein the user and the match sent the click of interested for each other's matching-profiles, and the user has full access through the system being free or advertisement based system.

Claim 19 (currently amended): The method of claim 1, wherein the method s extended degrees of connections where those extended degrees of connections will function in a same way as the third degree connection for the user.

Claim 20 (currently amended): The method of claim 1, wherein the method further includes the beyond connection as being greater than and beyond the second degree connection without having to distinguish a connection within the beyond connection as a third degree connection.
 
Furthermore, applicant is put on notice that the examiner is requesting applicant to give explicit evidence (i.e. citing the Board decision page number and lines as the examiner has done above) that the applicant’s most recent 2/28/22 amendments to claim 1 to bring in limitations from claims 18-20 and/or claim 12 are discussed and/or recommended  by the Board in any form or fashion. It is noted that “option 2” and “option 3” are in the attached 2/26/22 email sent to the examiner (see attached OA.Appendix).
That is, the examiner is requesting applicant to give explicit evidence (i.e. citing the Board decision page number and lines as the examiner has done above) of the explicit Board discussion and recommendation, in any form or fashion, to amend claim 1 to include limitations from claims 18-19 (most recently filed 2/28/22 and “option 2” in 2/26/22 email) of “wherein the method alternatively let the user be able to initiate a message with the match on the user's second degree connection, the third degree connection, or the beyond connection only if there was a mutual interest. wherein the user and the match sent the click of interested for each other's matching-profiles. and the user has full access through the system being a free or advertisement based
system: wherein the method alternatively includes extended degrees of connections where those extended degrees of connections will function in a same way as the third degree connection for the user: and wherein the method alternatively includes the beyond connection as being greater than and beyond the second degree connection without having to distinguish a connection within the beyond connection as a third degree connection.” 
It is noted that this is “option 2” in the attached 2/26/22 email sent to the examiner (see OA.Appendix). As noted previously, Internet Communications was authorized by applicant (see IFW ECOMM.AUTH 12/26/18).
That is, the examiner is requesting applicant to give explicit evidence (i.e. citing the Board decision page number and lines as the examiner has done above) of the Board discussion and recommendation, in any form or fashion, to amend claim 1 to include limitations from claims 18-19 and claim 12 (“option 3” in 2/26/22 email) of “wherein the user is able to initiate a message with the match on the user’s second degree connection, the third degree connection, or the beyond connection only if there was a mutual interest, wherein the user and the match sent the click of interested for each other’s matching profiles, and the user has full access to the system through an initial free trial, an incentivized membership, a promotional membership, or a paid membership; wherein the method alternatively let the user be able to initiate a message with the match on the user's second degree connection, the third degree connection, or the beyond connection only if there was a mutual interest. wherein the user and the match sent the click of interested for each other's matching-profiles. and the user has full access through the system being a free or advertisement based
system: wherein the method alternatively includes extended degrees of connections where those extended degrees of connections will function in a same way as the third degree connection for the user: and wherein the method alternatively includes the beyond connection as being greater than and beyond the second degree connection without having to distinguish a connection within the beyond connection as a third degree connection.” 
It is noted that this is “option 3” in the attached 2/26/22 email sent to the examiner (see OA.Appendix). As noted previously, Internet Communications was authorized by applicant (see IFW ECOMM.AUTH 12/26/18).
	In other words, the examiner asserts that the applicant’s 2/28/22 amendments are not commensurate with the Board decision since the examiner sees no explicit evidence in the Board decision of discussion or recommendation in any form or fashion, to amend claim 1 to include limitations from claims 18-19 and/or claim 12.
	However, it is possible that the examiner overlooked such explicit evidence in the Board decision of discussion(s) or recommendation(s) to amend claim 1 to include limitations from claims 18-19 and/or claim 12. 
Therefore, the applicant is put on notice to provide to the examiner the explicit evidence (i.e. citing the Board decision page number and lines as the examiner has done above) in the Board decision of discussion or recommendation in any form or fashion, to amend claim 1 to include limitations from claims 18-19 and/or claim 12 for consideration.
	Until such time that the applicant provides such explicit evidence (i.e. citing the Board decision page number and lines as the examiner has done above) the 2/28/22 amendments will not be entered and any future amendments will likewise not be entered.

2] applicant argues: (BD.A 2/28/22, page 2 summary)
Part 1:
I recently read the 2/25/22 advisory action submitted by the examiner.

The examiner referred to MPEP 1214.07 in the 2/25/22 advisory action to state that the examiner was not going to enter my 2/9/22 amendments after board decision.
But MPEP 1214.07 states:
Where the amendment cannot be entered, the examiner should write to the appellant
indicating that the amendment cannot be entered and stating the reason why. The refusal may not be arbitrary or capricious.

All the examiner stated for a reason was:
Claims amendments by appellant on 1/26/22 and 2/9/22 are not commensurate with the Board decision, going beyond the scope of the Board decision.

Based on all that was stated as a reason, the examiner didn't give a proper reason to not enter the
amendments. The reason the examiner gave to not accept my amendments was arbitrary or
capricious because the examiner could only generally state a title of a reason without explaining how so. In all communications I had with the examiner starting on 1/26/22, I kept requesting the examiner to elaborate on the reason, or kept stating that examiner won't elaborate on the reason, and the examiner still has yet to elaborate further (see point 4.2.5 in the 2/9/22 remarks and in this submission for further detail), and continues to be evasive about elaborating. The examiner can't elaborate on a reason that was arbitrary or capricious, since the grounds necessary for that reason isn't there.

I stated in my 2/9/22 submission (See point 3.1.1 to 3.1.3) and in this submission (See point 3.1.1 to 3.1.3) that the examiner suggested amendments for the board decision in question would introduce new matter, and new matter wouldn't have been allowed at all, so therefore it would actually be outside of the scope of the board decision. Additionally, I detailed out how the examiner suggested amendments would add new matter, cause contradictions within the invention, and alter the nature of the invention. I gave a detailed reason on why I didn't accept the examiner suggested amendment. 

Likewise, the examiner needs to give a proper reason that isn't arbitrary or capricious giving grounds for that reason in order to not accept my amendments. so to close prosecution. and to not maintain the appeal.

see the examiner response to 1] above and the examiner cited page and lines of the Board decision above as explicit evidence for applicant to understand how the examiner’s proposed claim amendments (see OA.Appendix 1/27/22) are commensurate with the Board decision.
	Furthermore, the examiner asserts above and here that the applicant’s past 1/26/22 and 2/9/22 amendments and this current 2/28/22 amendments are not commensurate with the Board decision since the examiner sees no explicit evidence in the Board decision of discussion or recommendation in any form or fashion to amend claim 1 to include limitations from claims 18-19 and/or claim 12.
	However, it is possible that the examiner overlooked such explicit evidence in the Board decision of discussion(s) or recommendation(s) to amend claim 1 to include limitations from claims 18-19 and/or claim 12. Therefore, the applicant is put on notice to provide to the examiner the explicit evidence (i.e. citing the Board decision page number and lines as the examiner has done above) in the Board decision of discussion or recommendation in any form or fashion, to amend claim 1 to include limitations from claims 18-19 and/or claim 12 for consideration.
	Until such time that the applicant provides such explicit evidence (i.e. citing the Board decision page number and lines as the examiner has done above) the 2/28/22 amendments will not be entered and any future amendments will likewise not be entered.

3] applicant argues: (BD.A 2/28/22, page 2-3 summary)
Part 2:
The rest of this submission is to offer an alternate claim amendment to the 2/9/22 submission that
should also work. This was done to make it extremely simple for the examiner and to get ahead of the 3/3/22 abandonment timeline stated in 2/23/22 petition decision.

But I am certain the amendments submitted on 2/9/22 was in scope of the board decision because it got rid of the 112(d) issue in question for claims 18-20 noted by the board while not adding new matter into the invention, but since the examiner wants to be extremely difficult, I came up with 2 other options to similarly address the 112(d) issue (see 2/26/22 inventor's email to the examiner - hopefully the examiner will upload it as an office action appendix). Since all three options addressed the 112(d) issue and didn't introduce new matter, all three options are within the scope of the broad decision. But to be hyper technical, since the board didn't bring up claim 12 for the 112(d) issue, and my option 2 amendment addressed the 112(d) issue without even 

The examiner respectfully disagrees.
In response, see the examiner response to 1] above and the examiner cited page and lines of the Board decision above as explicit evidence for applicant to understand how the examiner’s proposed claim amendments (see OA.Appendix 1/27/22) are commensurate with the Board decision.
	Furthermore, the examiner asserts above and here that the applicant’s past 1/26/22 and 2/9/22 amendments and this current 2/28/22 amendments are not commensurate with the Board decision since the examiner sees no explicit evidence in the Board decision of discussion or recommendation in any form or fashion, to amend claim 1 to include limitations from claims 18-19 and/or claim 12.
	However, it is possible that the examiner overlooked such explicit evidence in the Board decision of discussion(s) or recommendation(s) to amend claim 1 to include limitations from claims 18-19 and/or claim 12. Therefore, the applicant is put on notice to provide to the examiner any explicit evidence (i.e. citing the Board decision page number and lines as the examiner has done above) in the Board decision any discussion or recommendation in any form or fashion, to amend claim 1 to include limitations from claims 18-19 and/or claim 12 for consideration.
	Until such time that the applicant provides such explicit evidence (i.e. citing the Board decision page number and lines as the examiner has done above) in the Board decision of any discussion or recommendation in any form or fashion, to amend claim 1 to include limitations from claims 18-19 and/or claim 12 for the examiner to consider, the 2/28/22 amendments will not be entered and any future amendments will likewise not be entered.

/JUNE SISON/           Primary Examiner, Art Unit 2455